Citation Nr: 1121615	
Decision Date: 06/03/11    Archive Date: 06/09/11

DOCKET NO.  10-18 377	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to an effective date earlier than February 25, 2005 for the grant of service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Schulman, Associate Counsel

INTRODUCTION

The Veteran had active service from April 1966 until April 1968.

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a December 2009 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Columbia, South Carolina.

The Veteran was afforded a hearing in October 2010 before the undersigned Veterans Law Judge.  The transcript of the hearing is of record.  The record was held open pending the submission of additional evidence.


FINDING OF FACT

Service connection for PTSD was granted by a rating decision of September 2006, and an evaluation of 100 percent was assigned effective February 25, 2005.


CONCLUSION OF LAW

The criteria for an effective date earlier than February 25, 2005 for the grant of service connection for PTSD, are not met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.156 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA) provides that VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See, Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

Here, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in August 2009 that fully addressed all notice elements and was sent prior to the initial RO decision in this matter.  The letter provided information as to what evidence was required to substantiate the claim and of the division of responsibilities between VA and a claimant in developing an appeal.  The letter also informed the Veteran of what type of information and evidence was needed to establish a disability rating and effective date.  Moreover, in a hearing before the undersigned, the issues on appeal were clarified and potentially relevant additional evidence that the appellant may submit in support of their claim was identified.  These actions by the undersigned supplement VA's compliance with the VCAA and serve to satisfy the obligations imposed by 38 C.F.R. § 3.103.

Based on the foregoing, adequate notice was provided to the appellant prior to the transfer and certification of his case to the Board and complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the Veteran in the development of the claim.  To that end, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2010).

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See, Bernard v. Brown, 4 Vet. App. 384 (1993).  In addition to service treatment records and service department unit reports, records of VA treatment and examination as well as the Veteran's statements in support of his claim are of record.  Board has carefully considered such statements and concludes that no available outstanding evidence has been identified.  Additionally, the Board has reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.  

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Earlier Effective Date

In a rating decision of September 2006, the RO granted entitlement to service connection for PTSD, with an evaluation of 100 percent effective February 25, 2005.  The Veteran submitted a timely appeal in December 2006 regarding the effective date assigned, and the appeal was perfected with the submission of VA Form-9 in March 2007.  The Veteran's Form-9 was received by VA on March 23, and on March 30 a statement signed by the Veteran which stated "I am withdrawing my appeals - I am satisfied with my effective date."

In June 2009 the Veteran submitted a statement indicating that he wished to "reopen [the] claim [he] submitted" in December 2006.  The claim of entitlement to an earlier effective date was adjudicated and denied in a rating decision of August 2009.  The Veteran submitted a timely appeal, and the matter is now before the Board.

The law regarding effective dates provides that, unless specifically provided otherwise, the effective date of an award based on an original claim, a claim reopened after final adjudication, or a claim for increase, of compensation, dependency and indemnity compensation, or pension, shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefore.  38 U.S.C.A. § 5110(a) (2010).  The effective date of an award of disability compensation to a veteran shall be the day following the date of discharge or release if application therefore is received within one year from such date of discharge or release.  38 U.S.C.A. § 5110(b)(1) (2010).

A specific claim in the form prescribed by the Secretary of VA must be filed in order for benefits to be paid to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a) (West 2002); 38 C.F.R. § 3.151(a) (2010).  A claim is a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p) (2010).  Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by VA may be considered an informal claim.  Such an informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155(a) (2010).  The Board also notes that when a claim to reopen is successful and the benefit sought is awarded upon readjudication, the effective date is the date of the date of the claim to reopen.  Flash v. Brown, 8 Vet. App. 332, 340  (1995).

The Veteran separated from service in April 1968 and submitted a claim of entitlement to service connection for claustrophobia in March 1982.  Such claim represents the first claim of entitlement received relating to a psychological disorder of any kind.  If a claim for disability compensation is received within one year after separation from service, the effective date of entitlement is the day following separation or the date entitlement arose.  38 U.S.C.A. § 5110(b)(1).  Here, there is no contention that a claim was received within a year of separation.  Thus to the extent that the Veteran may assert that an effective date should be commensurate with his separation, this is not possible, as there was no claim within a year of that date.

In April 2010, the Veteran indicated that he did not recall withdrawing his appeal in March 2007.  Although the Veteran may not recall having done so, the record contains a clear statement from the appellant indicating his wish to withdraw.  The Board also notes that in his June 2009 application, the Veteran stated that he wished to "reopen" his calm, demonstrating that he had been under the notion that the matter had been previously dropped.  Thus, to the extent that the Veteran is attempting to challenge the finality of the September 2006 rating decision, his argument fails and the Board finds that the rating decision is final.

A final and binding RO decision shall not be subject to revision on the same factual basis except by duly constituted appellate authorities, or on the basis of clear and unmistakable error (CUE), as provided in 38 C.F.R. § 3.105 (2010).  If a claimant wishes to reasonably raise CUE, "there must be some degree of specificity as to what the alleged error is and, unless it is the kind of error . . . that, if true, would be clear and unmistakable error on its face, persuasive reasons must be given as to why the result would have been manifestly different but for the alleged error."  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).

To the extent that the Veteran is seeking to revisit an RO rating decision prior to that of September 2006, this represents a free-standing claim and absent a finding of CUE, to allow the Veteran to do so would eviscerate finality of the prior decision.  Furthermore, inasmuch as the appellant seeks to revisit any RO rating decision prior to that of September 2006, such a claim is without merit and must be dismissed as a freestanding claim for an earlier effective date.  See Leonard v. Nicholson, 405 F3d 1333 (Fed Cir 2005); Rudd v. Nicholson, 20 Vet. App. 296 (2006).  To hold otherwise would vitiate the rule of finality, which was expounded upon in Cook v. Principi, 318 F.3d 1334 (Fed. Cir. 2002).

The only means by which to potentially obtain an earlier effective date following a final denial would be to challenge such denial based on CUE.  See Leonard v. Nicholson, 405 F.3d 1333, 1337 (Fed. Cir. 2005) ("[A]bsent a showing of [CUE, the appellant] cannot receive disability payments for a time frame earlier than the application date of his claim to reopen, even with new evidence supporting an earlier disability date").  

The Board is cognizant that filings must be read "in a liberal manner" or "sympathetically" whether or not the veteran is represented.  See Robinson v. Shinseki, 557 F.3d 1355, 1361 (Fed. Cir. 2009).  However, even in reading the statements and testimony of the Veteran liberally and sympathetically, the Board cannot overlook that an assertion of CUE itself must be highly specific.  See Canady v. Nicholson, 20 Vet. App. 393, 401 (2006).  Thus, while a sympathetic reading of the CUE theory advanced by a claimant may result in clarifying modifications, Jordan v. Principi, 17 Vet. App. 261, 270-71 (2003), aff'd sub nom. Jordan v. Nicholson, 401 F.3d 1296 (Fed. Cir. 2005), the claimant must first specifically identify the decision being challenged and a valid basis for the challenge.  Here, no valid basis for challenging any decision of record has been advanced, and accordingly no CUE claim has been raised.

In total, the Board finds that the effective date associated with the award of service connection for PTSD, is based on the date of claim leading to the grant of service connection.  The September 2006 rating decision assigning the February 25, 2005 effective date is final, and there remain no other matters for the Board's consideration.  In essence, this is a freestanding claim for an earlier effective date and the appeal is dismissed. 



ORDER

An effective date earlier than February 25, 2005, for the grant of service connection for PTSD is dismissed.




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


